United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Connellsville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0789
Issued: December 1, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 26, 2020 appellant, through counsel, filed a timely appeal from a January 24,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the January 24, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation, effective August 18, 2019; and (2) whether appellant has established continuing
disability on or after August 18, 2019 due to her accepted February 28, 2018 employment injury.
FACTUAL HISTORY
On March 1, 2018 appellant, then a 52-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on February 27, 2018 she sustained injuries to her left hip and leg when
a vehicle struck the side of her delivery vehicle while she was in the performance of duty. She
stopped work on the date of injury. Appellant was transported to a hospital by ambulance
immediately following the accident. In reports dated February 27, 2018, Drs. Timothy Muchnok
and Eric L. Wissinger, both Board-certified in emergency medicine, diagnosed cervical spine
strain, multiple contusions, left hip pain, abdominal pain, acute chest wall pain, and right ankle
pain.
On March 7, 2018 OWCP accepted a sprain of cervical spine ligaments. It thereafter paid
appellant wage-loss compensation on the supplemental rolls commencing April 14, 2018 and on
the periodic rolls commencing December 9, 2018, based on a weekly pay rate of $1,028.06.
Dr. Gilbert Perez, a Board-certified family practitioner, treated appellant beginning on
March 8, 2018.4 In periodic reports through July 25, 2018, he observed a left hip contusion and
swelling in proximal interphalangeal joint of the long finger of the right hand interfering with grip
strength. Dr. Perez also noted appellant’s complaints of pain in the lumbar and cervical spine,
right forearm, and left hip. He prescribed physical therapy. Dr. Perez held appellant off work.
Effective July 25, 2018, he released her to sedentary duty for four hours a day, with lifting with
the right hand limited to one pound.
On July 30, 2018 OWCP expanded its acceptance of the claim to include contusion of the
right middle finger without damage to nail, and sprain of ligaments of lumbar spine.
In a report dated August 24, 2018, Dr. Perez indicated that appellant could perform
modified duty up to four hours a day, with limited use of the right upper extremity and minimal
lifting. He held her off work effective October 10, 2018 due to severe lumbar and right long finger
pain.5
Dr. Jocelyn R. Idema, an osteopathic physician Board-certified in orthopedic surgery,
obtained lumbar x-rays on November 20, 2018 which demonstrated mild scoliosis, moderate facet
arthrosis bilaterally at L5-S1, and decreased disc height at L5-S1. She held appellant off from

4

Appellant was also followed by Dr. Patrick T. McCulloch, a Board-certified orthopedic surgeon specializing in
surgery of the hand. In a June 25, 2018 report, Dr. McCulloch administered an injection to the right long finger. In
an August 3, 2018 report, he noted that the injection had improved appellant’s symptoms.
5

A December 14, 2018 magnetic resonance imaging (MRI) scan of the lumbar spine demonstrated a central disc
herniation at L4-5 toward the left with moderate narrowing of the left neural foramen, and a minimal central disc bulge
at L5-S1.

2

work. In a December 28, 2018 report, Dr. Idema reviewed a December 14, 2018 lumbar MRI scan
and diagnosed lumbar degenerative disc disease with radiculopathy.6
In December 2018, OWCP referred appellant to Dr. Victoria M. Langa, a Board-certified
orthopedic surgeon, for a second opinion examination as to whether appellant had attained
maximum medical improvement. The statement of accepted facts (SOAF) provided to Dr. Langa
listed the cervical sprain as the only accepted condition.
In a January 11, 2019 report, Dr. Langa reviewed the medical record and SOAF. She noted
that appellant’s neck, shoulder, and hip complaints had resolved. Appellant related lumbar pain
symptoms with radiation to the coccyx and right lower extremity, and mild symptoms of the right
middle digit. Dr. Langa noted a history of spina bifida occulta, and that appellant wore a back
brace. She diagnosed persistent radicular low back pain by history, preexisting lumbar
degenerative disc/joint disease with a left-sided L4-5 disc herniation, status post sprain/contusion
of the PIP joint of the right middle digit, and status post neck/right shoulder/left hip injuries,
resolved. Dr. Langa opined that, as the accepted cervical spine sprain, the only condition accepted
in the claim, had resolved, appellant could return to her date-of-injury job as a rural carrier. She
recommended that OWCP accept a lumbar condition as the medical record documented “that her
chief issue from the date of injury onwards has been the lower back and [appellant] has no prior
history of injuries or complaints with regard to the lower back.” Dr. Langa opined that the lumbar
condition required additional treatment and recommended a pain management program with a
series of epidural steroid injections. She completed a work capacity evaluation (Form OWCP-5c)
and determined that appellant could perform full-time modified duty at the light physical demand
level, with pulling, pushing, and lifting up to 20 pounds for up to two hours a day, bending and
stooping for up to one hour a day, frequent changes of position, and no climbing ladders.
In a report dated March 19, 2019, Dr. Perez disagreed with Dr. Langa’s opinion that
appellant could return to full-time work. He asserted in a March 20, 2019 report that Dr. Langa
did not explain why appellant’s occupational lumbar conditions did not warrant restriction of the
repetitive squatting required by appellant’s date-of-injury position. Dr. Perez noted that appellant
would require frequent breaks. He opined that she was totally disabled from work due to lumbar
pain with bilateral radiculopathy.
In a May 1, 2019 letter, OWCP requested that Dr. Langa review Dr. Perez’ March 20, 2019
report and an updated SOAF which included acceptance of cervical sprain, contusion of right
middle finger without damage to nail, and sprain of ligaments of lumbar spine.
On May 8, 2019 the employing establishment offered appellant a full-time modified
assignment as a rural carrier, with wages of $1,066.46 a week. The duties required casing mail
one to two hours, delivering a route six to eight hours, and express mail delivery two to three hours.
The physical requirements included pushing and pulling within medical restrictions for two hours,
driving and sitting up to eight hours, standing and walking up to eight hours, and bending and

6
In a January 16, 2019 report, Dr. Jesse Sally, an osteopathic physician Board-certified in physiatry, diagnosed a
lumbar strain/sprain. On February 18, 2019 he performed authorized right L4-5 and L5-S1 facet joint injections.
Dr. Sally administered a right sacroiliac joint injection on March 21, 2019 and a right L5-S1 interlaminar epidural
injection on April 15, 2019.

3

stooping up to one hour. Appellant declined the position on May 8, 2019 contending that she could
not drive the number of hours required.
In reports dated May 9 and June 6, 2019, Dr. Perez noted chronic lumbar pain unrelieved
by injections. Appellant noted that driving aggravated her lumbar symptoms and that she had
difficulty putting on her socks and shoes. Dr. Perez continued to hold appellant off work.
In a May 21, 2019 report, Dr. Idema diagnosed lumbar degenerative disc disease and
lumbar disc displacement with radiculopathy. She returned appellant to sedentary duty.
In an addendum report received by OWCP on June 17, 2019,7 Dr. Langa noted reviewing
Dr. Perez’ March 20, 2019 report. She disagreed with Dr. Perez’ opinion that appellant was
“incapable of returning to work in any capacity.” Dr. Langa affirmed her January 11, 2019
opinion, regarding appellant’s work capacity. Based on her examination of appellant, and a review
of diagnostic studies, she opined that “with regard to the accepted condition of the cervical sprain
alone,” appellant could return to her date-of-injury position. Regarding appellant’s lumbar
condition, Dr. Langa indicated that appellant could return to restricted duty within the limitations
noted on the January 11, 2019 Form OWCP-5c.
In a notice dated June 26, 2019, OWCP proposed to reduce appellant’s compensation based
on her refusal of the May 8, 2019 modified position. It advised appellant that it had reviewed the
work restrictions provided by Dr. Langa and found that her opinion represented the weight of the
medical evidence. OWCP further determined that the position offered appellant was within her
restrictions. It informed her of the provisions of 20 C.F.R. § 10.500(a) and advised her that any
claimant who declined a temporary light-duty assignment deemed appropriate by OWCP was not
entitled to compensation for total wage loss. OWCP noted that the offered pay rate was greater
than that when disability began and, therefore, there was no loss of wage-earning capacity. It
afforded appellant 30 days to accept the assignment and report to duty or provide a written
explanation of her reasons for not accepting the assignment.
In response, appellant submitted reports by Dr. Perez dated July 3 and 29, 2019, finding
her disabled from full-time work at the employing establishment due to lumbar pain with
radiculopathy into both lower extremities, and right long finger dysfunction.
On July 31, 2019 Dr. David DeChellis, an osteopathic physician Board-certified in
physiatry and pain management, performed lumbar provocative discography at L3-4 and L4-5
under fluoroscopic guidance.
By decision dated August 15, 2019, OWCP finalized the June 26, 2019 proposal and
terminated appellant’s wage-loss compensation, effective August 18, 2019, because she failed to
accept the May 8, 2019 temporary light-duty assignment in accordance with 20 C.F.R. § 10.500(a).
It found that the weight of the medical evidence rested with Dr. Langa, who provided temporary
restrictions. OWCP indicated that its procedures provided that a temporary light-duty assignment
could be provided to an employee during a period of recovery, and that on August 12, 2019
appellant’s employing establishment confirmed that the assignment remained available. Since

7

On its face, Dr. Langa’s report is dated March 20, 2019. However, as it referenced OWCP’s May 1, 2019 request
to review Dr. Perez’ March 20, 2019 report, the date appears to be a typographical error.

4

appellant would have sustained no wage loss had she accepted the assignment, OWCP determined
that she was not entitled to compensation.
On August 22, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. She submitted additional medical
evidence.8
Dr. DeChellis provided reports dated from August 6 through December 6, 2019, diagnosing
an L4-5 disc protrusion, right lower limb radiculopathy, chronic pain syndrome status post motor
vehicle accident, lack of clinical benefit from previous therapies, and negative provocative
discography at L4-5 and L3-4. He recommended a trail of a spinal cord stimulator. Dr. DeChellis
held appellant off work.
In reports dated from August 20 through December 17, 2019, Dr. Idema diagnosed lumbar
spondylosis and lumbar degenerative disc disease. She returned appellant to sedentary duty
effective August 20, 2019 and referred her for pain management.
Appellant also provided reports from Dr. Perez dated from August 26 through
December 27, 2019, holding her off work due to worsening lumbar pain with bilateral
radiculopathy, aggravated by pressing the accelerator pedal in her car. She also reported
difficulties opening jars and twisting with her right hand.
In a letter dated September 4, 2019, the employing establishment advised that appellant
reported to her duty station on August 28, 2019 and indicated that she would accept the May 8,
2019 job offer. Appellant reported for duty on September 3, 2019, but provided Dr. Idema’s
August 20, 2019 report returning her to sedentary duty and Dr. DeChellis’ August 30, 2019 report
holding appellant off from work. The employing establishment provided a copy of the job offer
signed by appellant on August 28, 2019 indicating that she had accepted the offered position.
By decision dated January 24, 2020, OWCP’s hearing representative affirmed the
August 15, 2019 termination decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of compensation benefits.9
OWCP regulations at section 10.500(a) provide in relevant part:
“(a) Benefits are available only while the effects of a work-related condition
continue.
8

Appellant also submitted imaging studies. A July 31, 2019 CT scan of the lumbar spine demonstrated diffuse
annular thinning with broad-based degenerative disc bulges at L3-4 and L4-5 levels with mild degenerative spinal
stenosis at both levels, a broad-based degenerative disc bulge with vacuum disc phenomenon at L2-3 with mild spinal
stenosis, and degenerative disc and facet changes at L5-S1 without significant spinal or foraminal stenosis. A
November 22, 2019 MRI scan of the thoracic spine demonstrated disc herniations at T7-8, T9-10, and T10-11.
9

D.K., Docket No. 19-1178 (issued July 29, 2020); C.W., Docket No. 18-1779 (issued May 6, 2019); S.F., 59
ECAB 642 (2008).

5

“Compensation for wage loss due to disability is available only for any periods
during which an employee’s work-related medical condition prevents [him or her]
from earning the wages earned before the work-related injury. For example, an
employee is not entitled to compensation for any wage loss claimed on a [Form]
CA-7 to the extent that evidence contemporaneous with the period claimed on a
[Form] CA-7 establishes that an employee had medical work restrictions in place;
that light duty within those work restrictions was available; and that the employee
was previously notified in writing that such duty was available. Similarly, an
employee receiving continuing periodic payments for disability was not prevented
from earning the wages earned before the work-related injury if the evidence
establishes that the employing [establishment] had offered, in accordance with
OWCP procedures, a temporary light-duty assignment within the employee’s work
restrictions.”10
When it is determined that an appellant is no longer totally disabled from work and is on
the periodic rolls, OWCP’s procedures provide that the claims examiner should evaluate whether
the evidence of record establishes that light-duty work was available within his or her restrictions.
The claims examiner should provide a pretermination or prereduction notice if appellant is being
removed from the periodic rolls.11 When the light-duty assignment either ends or is no longer
available, the claimant should be returned to the periodic rolls if medical evidence supports
continued disability.12
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation, effective August 18, 2019.
The record indicates that appellant was on the periodic rolls on May 8, 2019 when the
employing establishment offered her the modified rural carrier position. The offer was temporary
and in writing. It, therefore, comported with the procedural requirements of 20 C.F.R.
§ 10.500(a).13
The evidence of record establishes that, as of August 18, 2019, the date OWCP terminated
appellant’s wage-loss compensation, there remained a disagreement between Dr. Langa, OWCP’s
second opinion orthopedic surgeon, and appellant’s physicians Dr. Perez, a treating family
practitioner, and Dr. Idema, a Board-certified orthopedic surgeon, as to whether appellant had the
ability to perform the duties of the offered temporary modified rural carrier position.14
Dr. Perez began treating appellant on March 8, 2018. He initially held her off work, and
on July 25, 2018 returned her to sedentary duty for four hours a day. Dr. Perez again held appellant
10

20 C.F.R. § 10.500(a).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.9c(1).
(June 2013).
12

Id.

13

Id.

14

D.K., supra note 9; R.C., Docket No. 18-0463 (issued February 7, 2020).

6

off work effective October 10, 2018 and continuing. He advised that her lumbar pain with bilateral
radiculopathy, and right long finger dysfunction, had totally disabled her from work.
Dr. Idema began treating appellant on November 20, 2018. She diagnosed degenerative
lumbar disc disease, lumbar disc disease with radiculopathy, and lumbar disc displacement with
radiculopathy. Dr. Idema opined that appellant could perform full-time sedentary duty as of
May 21, 2019.
In January 11 and June 17, 2019 reports, Dr. Langa opined that the occupationally-related
lumbar condition necessitated work restrictions including frequent changes of position, and
limitations on lifting, pulling, pushing, bending, and stooping. She found appellant able to perform
full-time modified-duty work within those limitations.
The Board thus finds that there is an unresolved conflict of medical evidence between the
opinions of Dr. Langa and Drs. Perez and Idema as to whether appellant could perform the duties
of the offered position on August 18, 2019, the effective date of the termination of appellant’s
wage-loss compensation. Therefore, OWCP has not met its burden of proof to terminate
appellant’s wage-loss compensation as it should have referred appellant for an impartial medical
evaluation to resolve the conflict prior to a termination of wage-loss compensation benefits.15
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation, effective August 18, 2019.

15

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

7

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 1, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

